[Cite as In re R.K., 2021-Ohio-3074.]




                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :     CASE NOS. CA2021-03-027
                                                                   CA2021-03-028
          R.K., et al.                             :
                                                                  OPINION
                                                   :               9/7/2021

                                                   :

                                                   :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 19-D000044



Andrew J. Brenner, for appellant.

David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.



        M. POWELL, P.J.

        {¶ 1} Appellant, the biological mother of Ra.K. and Re.K. ("Mother"), appeals from

a decision of the Warren County Court of Common Pleas, Juvenile Division, granting

permanent custody of her children to appellee, Warren County Children Services

("WCCS"). For the reasons outlined below, we affirm the juvenile court's decision.

        {¶ 2} On June 3, 2019, WCCS filed a complaint and requested temporary custody
                                                                              Warren CA2021-03-027
                                                                                     CA2021-03-028

of Ra.K. and Re.K. alleging they were abused, neglected, and dependent children. At the

time, Ra.K. was nearly seven years old and Re.K. was four years old. The complaint

alleged that both parents were in police custody following a domestic disturbance while at

the Mason Inn.1 A WCCS caseworker described the altercation as "significant" and noted

that Re.K. had blood on his stomach from injuries sustained by Mother. Ra.K. explained to

the WCCS caseworker that when her father ("Father") drinks, he gets angry and hits people.

        {¶ 3} The complaint also alleged that Mother permitted the children to associate

with a sex offender and had even left the children in his care. When asked about alternative

placements for the children, Father provided the names of two relatives, but refused to

provide any additional information. Following this incident, the juvenile court conducted a

shelter care hearing and ordered the children placed into the emergency shelter care of

WCCS. The juvenile court subsequently adjudicated the children dependent and neglected.

        {¶ 4} While in the temporary custody of WCCS, the agency discovered that the

children had pronounced physical, mental, and developmental issues. Both children had

speech and language delays, mental health issues, rotting teeth, and developmental and

cognitive delays.       The children also had problems eating and sleeping, persistent

constipation, and were unable to brush their teeth, dress themselves, or brush their own

hair. Ra.K. was not enrolled at school even though she was nearly seven years old. Re.K.

still thought he was a baby, could not feed himself, and expected to drink from a bottle.

Re.K. also reportedly had no concept of books. According to the foster mother, Re.K. would

"hold [books] upside down * * * like he didn't even know what to do with them."

        {¶ 5} The children's foster family made appointments for the children concerning

these issues.      At the time of the permanent custody hearing, Ra.K. was receiving


1. The record indicates Mother was taken into custody because she assaulted the responding police officers.
                                                   -2-
                                                                      Warren CA2021-03-027
                                                                             CA2021-03-028

occupational therapy, counseling services, seeing a gastroenterologist, and had recently

graduated from speech therapy.         Re.K. was receiving speech therapy, occupational

therapy, and behavioral therapy. Re.K. was also under the care of a feeding team in the

gastroenterology unit at Children's Hospital. The children were on multiple medications,

some of which had to be strictly administered at certain times of the day.

       {¶ 6} On December 4, 2020, WCCS moved for permanent custody of the children.

On March 4, 2021, Mother moved for legal custody. The juvenile court held a hearing on

both motions on March 8, 2021.

       {¶ 7} During its case-in-chief, the state presented evidence from the children's

speech therapist, Ra.K.'s mental health therapist, the foster mother, the occupational

therapist, and two caseworkers with WCCS. The testimony revealed that the children have

numerous physical, mental, and emotional needs that require intervention from multiple

specialists. Mother was initially resistant to any intervention, fearing that the children would

be "labeled." The record revealed that the foster family was instrumental in helping the

children achieve progress during the pendency of this case.

       {¶ 8} The state presented evidence that Mother made progress in her case plan but

did not participate in many of the medical appointments and failed to inquire about the

various therapies and interventions that were deemed necessary to the children's health

and well-being. When Mother did attend, she undermined the professionals' efforts and

disrupted several appointments with unruly outbursts. Mother began showing more interest

in the children's care after learning that the state was going to seek permanent custody, but

she soon began missing appointments again and failed to maintain consistent contact with

the agency.

       {¶ 9} Following the state's case-in-chief, Mother testified on her own behalf. Mother


                                              -3-
                                                                     Warren CA2021-03-027
                                                                            CA2021-03-028

admitted that she did not believe the children needed the treatment they were receiving in

foster care but stated that she now understands and is thankful for the progress they have

made. Mother asserted that she would continue the children's treatment. However, Mother

had little practical understanding of the treatments or medications the children were

receiving and was unfamiliar with the programs in which the children were enrolled.

       {¶ 10} Mother called Francesca Moses, her cousin and roommate, to testify. Moses

testified that she was interested in becoming the children's custodian. However, Moses

admitted that she did not contact the agency until Friday March 5, 2021, three days prior to

the permanent custody hearing, and professed ignorance of the many appointments the

children have on a weekly basis. When asked why she did not return the multiple phone

calls and messages from the agency, Moses stated that she is "one of those people that if

I don't recognize the phone number, I won't answer. And, uh, I won't * * * listen to the

voicemail either."

       {¶ 11} After taking the matter under advisement, the juvenile court granted WCCS's

motion for permanent custody and denied Mother's motion for legal custody. In so doing,

the juvenile court determined that Ra.K. and Re.K. had been in the temporary custody of

the agency for at least 12 months of a consecutive 22-month period. The juvenile court

also determined that WCCS had proved by clear and convincing evidence that a grant of

permanent custody was in the children's best interests. Mother now appeals from the

juvenile court's decision, raising a single assignment of error for review:

       {¶ 12} THE FINDING OF PERMANENT CUSTODY WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 13} In her sole assignment of error, Mother argues the juvenile court's decision to

grant permanent custody was against the manifest weight of the evidence.


                                              -4-
                                                                     Warren CA2021-03-027
                                                                            CA2021-03-028

       {¶ 14} Before a natural parent's constitutionally protected liberty interest in the care

and custody of his or her child may be terminated, the state is required to prove by clear

and convincing evidence that the statutory standards for permanent custody have been

met.   In re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing

Santosky v. Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is generally limited to considering

whether sufficient credible evidence exists to support the juvenile court's determination. In

re M.B., 12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6.

This court will therefore reverse a juvenile court's decision to grant permanent custody only

if there is a sufficient conflict in the evidence presented. In re K.A., 12th Dist. Butler No.

CA2016-07-140, 2016-Ohio-7911, ¶ 10. However, even if the juvenile court's decision is

supported by sufficient evidence, "an appellate court may nevertheless conclude that the

judgment is against the manifest weight of the evidence." In re T.P., 12th Dist. Butler No.

CA2015-08-164, 2016-Ohio-72, ¶ 19.

       {¶ 15} In determining whether a juvenile court's decision is against the manifest

weight of the evidence in a permanent custody case, an appellate court "'weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the finder of fact clearly lost its

way and created such a manifest miscarriage of justice that the judgment must be reversed

and a new trial ordered.'" Id., quoting Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-

2179, ¶ 20. The presumption in weighing the evidence is in favor of the finder of fact, which

we are especially mindful of in custody cases. In re C.Y., 12th Dist. Butler Nos. CA2014-

11-231 and CA2014-11-236 thru CA2014-11-238, 2015-Ohio-1343, ¶ 25. Therefore, "[i]f

the evidence is susceptible to more than one construction, the reviewing court is bound to


                                              -5-
                                                                        Warren CA2021-03-027
                                                                               CA2021-03-028

give it that interpretation which is consistent with the verdict and judgment, most favorable

to sustaining the verdict and judgment." Eastley at ¶ 21.

       {¶ 16} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10. Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.

       {¶ 17} In this case, the juvenile court found Ra.K. and Re.K. had been in the

temporary custody of WCCS for more than 12 months of a consecutive 22-month period at

the time WCCS filed its motion for permanent custody. This finding is not disputed by

Mother and is supported by the record, as the children have been in the temporary custody




                                                -6-
                                                                               Warren CA2021-03-027
                                                                                      CA2021-03-028

of the agency since June 2019.2 Mother instead disputes the juvenile court's decision

finding that permanent custody of the children to the agency was in Ra.K.'s and Re.K.'s

best interests. We find no merit to Mother's claims.

        {¶ 18} When considering the best interest of a child in a permanent custody hearing,

the juvenile court is required under R.C. 2151.414(D)(1) to consider all relevant factors.

This includes, but is not limited to, (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster caregivers and out-of-town providers, and any

other person who may significantly affect the child; (2) the wishes of the child, as expressed

directly by the child or through the child's guardian ad litem; (3) the custodial history of the

child; (4) the child's need for a legally secure permanent placement and whether that type

of placement can be achieved without a grant of permanent custody to the agency; and (5)

whether any of the factors listed in R.C. 2151.414(E)(7) to (11) apply in relation to the

parents and child.

        {¶ 19} Initially, with respect to the children's relevant interactions and relationships

with those who may significantly impact their young lives, the juvenile court found that the

children have thrived in their placement with the foster family and are in "the perfect place

for a possible adoption." The juvenile court discussed the bond the children have with their

foster family and that they were "leaps and bounds" better than they were when the agency

first became involved in the case. The juvenile court also found that the children's only

chance of stability is to be placed in the permanent custody of WCCS so that they can be

adopted.

        {¶ 20} In its consideration of R.C. 2151.414(D)(1)(b), the juvenile court stated that


2. The juvenile court also found that the children could not be placed with either parent within a reasonable
time, which Mother disputes. We need not address this issue because the children have been in the custody
of WCCS for more than 12 months of a consecutive 22-month period thereby establishing the second prong
of the permanent custody analysis.
                                                    -7-
                                                                    Warren CA2021-03-027
                                                                           CA2021-03-028

Re.K. is too young to express his wishes. Ra.K.'s attorney stated that she would be happy

living with either her mother or her foster family. The CASA recommended that permanent

custody be granted in favor of WCCS.

      {¶ 21} With respect to R.C. 2151.414(D)(1)(c), the juvenile court reviewed the

children's custodial history and found that they had been in the temporary custody of the

agency for 12 or more months of a consecutive 22-month period.

      {¶ 22} In considering R.C. 2151.414(D)(1)(d), the juvenile court found that the

children needed a legally secure placement, that the agency can provide the necessary

legally secure placement, and that such placement is the only way their needs can be

achieved. The juvenile court also noted that Father is out of the country and has not

participated in these proceedings. The juvenile court further found that Mother was either

in "denial or just clueless" as to the magnitude of the children's physical and mental health

issues. The juvenile court additionally found that, even after the agency got involved and

found the children suitable care, Mother had little involvement with the children's treatment

or care and, because of that, would have no idea how to continue treatment if the children

were restored to her custody.

      {¶ 23} In addition, the juvenile court found that Mother lacked the resources to get

the children to their appointments, and then do the necessary work at home that is required

to build upon the children's therapy and interventions. The juvenile court determined that

this would likely cause the children to lose the progress they had made during their current

placement. The juvenile court concluded that Mother was not equipped to handle the

children's extensive needs. Based on these findings, the juvenile court found by clear and

convincing evidence that it was in Ra.K.'s and Re.K.'s best interest to grant permanent

custody to WCCS.


                                             -8-
                                                                              Warren CA2021-03-027
                                                                                     CA2021-03-028

        {¶ 24} On appeal, Mother disputes the juvenile court's findings and argues that the

evidence did not support the grant of permanent custody. Mother asserts that she made

substantial progress in completing her case plan objectives, maintains a job, and has stable

housing.3 However, it is well-settled that the completion of case plan services alone does

not equate to, or necessitate, a finding that the parents have substantially remedied the

conditions that caused the removal of the child from the home. In re S.M., 12th Dist.

Clermont No. CA2015-01-003, 2015-Ohio-2318, ¶ 24. Stated otherwise, a parent can

successfully complete the requirements of a case plan, but not substantially remedy the

conditions that caused the children to be removed, as the case plan is "simply a means to

a goal, but not the goal itself." In re E.B., 12th Dist. Warren Nos. CA2009-10-139 and

CA2009-11-146, 2010-Ohio-1122, ¶ 30.

        {¶ 25} We have carefully and thoroughly reviewed the evidence in this case and find

that the juvenile court's determination regarding the best interests of Ra.K. and Re.K. is

supported by clear and convincing evidence and is not against the manifest weight of the

evidence. Though Mother is employed, has suitable housing, and has made progress in

her case plan, the record reflects that she cannot provide the continued care and attention

the children need. It is also clear from the testimony that the children had significant issues

that had gone untreated while in Mother's care. Instead of addressing the children's delays,

Mother ignored them and was resistant to the services that her children were receiving.

        {¶ 26} While foster mother engaged with the service providers to better understand

and learn how to implement the children's interventions at home, Mother rarely attended

the children's appointments. Throughout these proceedings, WCCS explored possible




3. We note, however, that Mother was not in full compliance with her case plan requirements. Mother tested
positive for marijuana multiple times and refused to submit to drug screens, most recently in January 2021.
                                                   -9-
                                                                    Warren CA2021-03-027
                                                                           CA2021-03-028

placements for the children, but was unable to locate a suitable alternative arrangement.

Mother suggested Francesca Moses, who belatedly offered to serve as an alternative

custodian for the children. However, Moses has had minimal interaction with the children,

and has no appreciation of the burdens associated with caring for these special-needs

children. The juvenile court justifiably rejected Moses as a viable alternative custodian. In

contrast, the children have been living with their foster family since shortly after their

removal from Mother's care and are bonded with their foster family. Foster mother clearly

demonstrated that she could attend to the children's medical and mental health needs.

      {¶ 27} Considering the foregoing, we find the juvenile court's decision was supported

by clear and convincing evidence and was not against the manifest weight of the evidence.

Therefore, the juvenile court did not err by granting permanent custody of Ra.K. and Re.K.

to WCCS. Mother's sole assignment of error is overruled.

      {¶ 28} Judgment affirmed.


      HENDRICKSON and BYRNE, JJ., concur.




                                            - 10 -